Case: 5:15-cr-00339-JG Doc #: 605 Filed: 06/23/20 1 of 4. PageID #: 3683


 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                                         :
 UNITED STATES OF AMERICA,                               :           CASE NO. 5:15-cr-00339
                                                         :
                Plaintiff,                               :           OPINION & ORDER
                                                         :           [Resolving Doc. 593]
 vs.                                                     :
                                                         :
 CLIFFORD EDWARDS,                                       :
                                                         :
                Defendant.                               :
                                                         :



 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

            Defendant Clifford Edwards requests a reduced sentence under the compassionate

 release statute, 18 U.S.C. § 3582. 1 The Government opposed Edwards’ petition. 2 Edwards

 replied. 3

            For the reasons stated below, the Court GRANT Edwards’ motion for compassionate

 release.

       I.          Background
            On June 22, 2016, a jury found Defendant Edwards guilty of one count of

 conspiracy to possess with the intent to distribute 100 grams or more of a mixture

 containing heroin and 500 grams of a mixture containing cocaine. 4 On September 26,

 2016, this Court sentenced Edwards to 140-months imprisonment, with credit for time

 served since his arrest on October 19, 2015. 5


            1
                Doc. 593. Edwards filed his original petition pro se but filed his supplement and reply with counsel. Docs.
 601, 603.
            2
              Doc. 602.
            3
              Doc. 603.
            4
              Doc. 418.
            5
              Doc. 452.
Case: 5:15-cr-00339-JG Doc #: 605 Filed: 06/23/20 2 of 4. PageID #: 3684

 Case No. 1:15-cr-339
 Gwin, J.

          On April 24, 2020, Edwards filed the instant motion for compassionate release. 6

          For the following reasons, the Court GRANTS IN PART Edwards’ motion for

 compassionate release.

    II.          Discussion
          A. Exhaustion
          The Court may modify a defendant’s term of imprisonment upon a motion from a

 defendant once 30 days have expired since the warden of the defendant’s facility received

 such a motion from the defendant. 7 Edwards received a letter from the Elkton Warden,

 Mark Williams, dated April 23, 2020, acknowledging Edwards’ compassionate release

 petition and denying the request. 8 Because more than 30 days have expired since

 Edwards’ request, he has satisfied the exhaustion requirement.

          B. Eligibility
          To grant compassionate release, the Court must find that “extraordinary and

 compelling reasons warrant such a reduction” and “that such a reduction is consistent with

 applicable policy statements issued by the Sentencing Commission.”9 The Court must also

 consider the sentencing factors set forth in 18 U.S.C. § 3553. 10 Under the compassionate

 release statute, the Court may “reduce the term of imprisonment and impose a term of

 probation or supervised release with or without conditions that does not exceed the

 unserved portion of the original term of imprisonment.” 11

          Edwards argues that he suffers from medical conditions that put him at higher risk of


          6
            Doc. 593.
          7
            18 U.S.C. § 3582(c)(1)(A)(i).
          8
            Doc. 601-3.
          9
            18 U.S.C. § 3582(a)(1)(A).
          10
               Id.
          11
               Id.

                                               -2-
Case: 5:15-cr-00339-JG Doc #: 605 Filed: 06/23/20 3 of 4. PageID #: 3685

 Case No. 1:15-cr-339
 Gwin, J.

 serious medical consequences, including death, if he contracts COVID-19. Specifically, he

 states that he has liver disease and hypertension. 12 He also takes an immune-weakening

 medication. 13 Additionally, Edwards was included on the list of medically vulnerable

 Elkton inmates pursuant to this Court’s order in Wilson v. Williams. 14

           Edwards’ conditions, in conjunction with the Elkton COVID-19 conditions, are

 extraordinary and compelling reasons that justify the grant of compassionate release. 15

 Because Edwards is at a greater risk for medical complications if he contracts the virus and

 Elkton has had a high infection rate among staff and inmates, Neal’s health and life are in

 serious danger if he continues to serve his sentence at Elkton. Moreover, granting

 compassionate release here accords with 18 U.S.C. § 3553(a) and the Sentencing

 Commission’s policy statements.

    III.          Conclusion
           For the foregoing reasons, the Court GRANTS Edwards’ request for compassionate

 release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Court orders that Edwards shall serve

 his remaining months of imprisonment on supervised release. The conditions of that

 supervised release include those originally imposed at Edwards’ sentencing, with the

 additional requirement of home incarceration with electronic monitoring. After Edwards’

 period of supervised release with home confinement expires, it is to be followed by the ten

 years of supervised release imposed at Edwards’ sentencing, under the supervised release




           12
                Docs. 601 at 3-4, 601-1.
           13
                Docs. 601 at 3, 601-1.
           14
                Wilson et al. v. Williams et al., No. 4:20-cv-00794-JG (N.D. Ohio April 30, 2020), ECF No. 35-1.
           15
                Commentary to FSG § 1B1.13.

                                                               -3-
Case: 5:15-cr-00339-JG Doc #: 605 Filed: 06/23/20 4 of 4. PageID #: 3686

 Case No. 1:15-cr-339
 Gwin, J.

 terms of his original sentence. 16



 IT IS SO ORDERED.


 Dated: June 23, 2020                          s/     James S. Gwin
                                               JAMES S. GWIN
                                               UNITED STATES DISTRICT JUDGE




        16
             Doc. 452.

                                         -4-
